i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00626-CV

                   IN THE INTEREST OF M.V., J.S.V., Jr., and J.M.V., Children

                        From the County Court at Law, Val Verde County, Texas
                                         Trial Court No. 376
                               Honorable Kelly Bartell, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: December 10, 2008

DISMISSED

           The trial court clerk mistakenly forwarded a notice of appeal to this court. The notice of

appeal was filed in relation to an appeal of an associate judge’s ruling to the district judge. The

appellant confirmed in writing that the appellant did not intend to appeal to this court. Accordingly,

this appeal is dismissed.

                                                       PER CURIAM